DETAILED ACTION
This action is in response to the initial filing of Application no. 16/742,668 on 01/14/2020.
Claims 1- 19 are still pending in this application, with claims 1, 18 and 19 being independent.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 9, 16,  and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Kelly et al. (US 9,972,318) (“Kelly”) in view of Li et al. (US 10,880,384) (“Li”).
For claims 1, 18 and 19, Kelly discloses a system  (Abstract) comprising one or more processors(column 33 lines 35 – 39); and a non-transitory memory coupled to the processors (column 33 lines 30 – 44) comprising instructions executable by the processors (column 33 lines 15 – 2 and 35 – 40), the processors operable when executing the instructions to: receive, from a client system associated with a user (Fig.1,110 and Fig.8, 110), a first user request (voice command to perform an action , e.g. “begin recipe”,  “start recipe”, and/or “Alexa, order a Dominos pizza”) to execute a first task (reading a recipe or ordering a pizza) comprising one or 
However, Li disclose a system and method for managing skills (Abstract), wherein a stored status of a skill is changed to suspended when a user requests the skill to be suspended (column 11 lines 11- 23,  54 – column 12 lines 17), and wherein a skill performs a task comprising actions responsive to a user’s request (column 2 lines 9 – 25; column 3 lines 20 – column 4 lines 5, 46 – column 5 line 5; column 7 lines 29 – 48)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve Kelly’s invention in the same way that Li’s invention have been improved to achieve the following predictable results for the purpose of enhancing user satisfaction by enabling a user to interrupt a currently executing task to perform another action or routine and  resume an interrupted task (Kelly, column 2 lines 35 - 60): the dialog state further comprises a status indicating the first task is suspended, wherein the first task is being performed by a process/skill which is suspended (Kelly, column 2 lines 35 – 37; column 7 line 30 – column 8 line 3).

For claim 2, Kelly and James further disclose: executing one or more of the one or more sub-tasks (steps) of the first task (Kelly, generating discrete output steps of a recipe or gathering information about a type of pizza including size, toppings, crust, time of delivery and billing details, Fig.8, 810 – 828; column 6 lines 35 – 54; column 7 lines 30 – 34; column 21 lines 26 – 36; column 24 line 29 -column 25 line 22) (James, [0026] [0027] [0032]).
	For claim 3, Kelly further discloses: determining, by a natural-language understanding module (Kelly, NLU process, Fig.2, 260; column 12 line 14 – column 16 line 23), the second 
	For claim 4, Kelly and Li further disclose determining, based on a current dialog state (Kelly, current session between a user and a process to perform  a task/actions related to a voice command, column 3 line 43 – column 4 line 26 and column 6 lines 24 – 54) (Li, first skill session with an active status, Fig.5A;  column 3 lines 20  - 60, column 4 line 55 – column 5 line 6) and contextual information associated with the second user request (Kelly, voice command is received instructing the server to end the first process,  wherein the first process is contextual information, column 27 line 64 – column 28 lines 10) (Li, utterance command includes the word pause and a skill name, wherein the skill name is contextual information which identifies an on-going skill, column 10 lines 41 - 48), determining that the first task is associated with the second user request (since the process/skill of the current dialog state is determined to be the same as the process/skill referenced by the second user request, the first task associated with the current dialog state is further associated with the second user request) (Kelly, Fig.8, 810 – 828; column 3 lines 43 – 59; column 4 lines 9 – 26; column 6 lines 35 – 55;  column 24 lines 29 – column 25 line 22) (Li, column 10 lines 41 – 48; column 12 lines 1 - 16)

For claim 5, Kelly further discloses, determining, by a natural-language understanding module, the third user request is associated with a meta-intent to resume the first task (Kelly, column 29 line 56 - column 30 line 1; column 31 lines 59 – column 32 line 23).



For claim 9, Kelly further discloses, wherein the first, second, or third user requests are based on one or more of a textual input, an image input, a video input, an audio input (Kelly, column 3 line 43 – column 4 line 26; column 7 lines 30 – column 8 line 3; column 29 lines 56 – column 30 line 1), or a gesture input.
For claim 16, Kelly further discloses, receiving from a client system, a fourth user request to execute a second task (Kelly, server receives a voice command to start a second process, e.g. user inputs a command to start a second process such as “Alexa, set a timer for 5 minutes”, Fig.5; column 7 lines  34 – 36; column 21 lines 27 – 38) (Li, column 3 lines 61 – column 4 line 3; column 12 lines 1 – 10); executing the second task (Kelly, column 21 lines 38 – 39) (Li, column 4 lines 24 – 45); and resuming the first task based on the execution results of the second task (Kelly, column 21 lines 40 – 56) (Li, column 4 line 46 – column 5 line 6).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over  Kelly et al. (US 9,972,318) (“Kelly”) in view of Li et al. (US 10,880,384) (“Li”) and further in view of Kannan et al. (US 2016/0155442) (“Kannan”).
For claim 7, the combination of Kelly and Li further disclose, wherein storing the dialog state for the first task comprises: allocating a particular portion of the dialog state to the first task (Kelly, progress data is stored along with task, Fig.7, 720; column 23 lines 34- 38, 59 – column 24 line 7). Yet, the combination of Kelly and Li fails to teach wherein the particular portion is associated with one or more of a task identifier or a task name associated with the first task.
	However, Kannan discloses a method for performing tasks (Abstract), wherein a task name comprises a command keywords and additional keywords (“play music” or “call mom”, [0050] [0055]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the combined teachings of Kelly and Li with Kannan’s teachings so that a phrases such as “resume the recipe” which comprise both command keywords and additional keywords (Kelly, column 30 lines 39 – 45) is a task name which is associated with the particular portion (Kelly, column 30 lines 27 – 45) for the purpose of enhancing user satisfaction by enabling a user to interrupt a currently executing task to perform another action or routine and accurately resume an interrupted task (Kelly, column 2 lines 35 - 60).

	For claim 8, Kelly and Lu further discloses, wherein accessing the dialog state for the first task comprises: identifying the particular portion of the dialog state based on one or more of the task identifier or the task name associated with the first task (Kelly, column 29 line 55 – column 30 lines 13, 28 – 45, 55 - 67); and retrieving the particular portion of the stored dialog state, wherein the retrieved portion comprises the dialog state for the first task (Kelly, column 29 line 55 – column 30 lines 13, 28 – 45, 55 - 67).
	
Claims 10 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over  Kelly et al. (US 9,972,318) (“Kelly”) in view of Li et al. (US 10,880,384) (“Li”) and further in view of Lavallee et al. (US 2016/0070696) (“Lavallee”).
For claim 10, the combination of Kelly and Li fails to teach, wherein the dialog state for the first task is stored in a dialog state stack, wherein the storing of the dialog state in the dialog state stack is based on a priority associated with the first task.
However, Lavallee discloses a system and method directed to task switching in dialogue processing (Abstract), wherein a dialog state for a first task (pay bills) is stored in a dialog stack (Fig,8, 502; [0071 - 0074]), wherein storing of the dialog state stack is based on a priority associated with the first task (Pay bills has a lower priority than new transfer. Therefore, the first task can be interrupted, and the dialog state for the first task is stored in the stack, [0067] [0069] [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination  of Kelly and Li in the same way that Lavallee’s invention has been improved to achieve the predictable results of further storing the first task in a dialog state stack when switching between tasks, wherein the storing of the dialog state in the dialog state stack is based on a priority associated with the first task (the first task is interruptible) for the purpose of enhancing user satisfaction by enabling a user to interrupt a currently executing task to perform another action or routine and  resume an interrupted task (Kelly, column 2 lines 35 - 60).

For claim 11, the combination of Kelly and Li fails to teach, wherein storing the dialog state for the first task is based on one or more task policies.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination  of Kelly and Li in the same way that Lavallee’s invention has been improved to achieve the predictable results of further storing the dialog state for the first task based on a task policy for the purpose of enhancing user satisfaction by enabling a user to interrupt a currently executing task to perform another action or routine and  resume an interrupted task (Kelly, column 2 lines 35 - 60).

For claim 12, the combination of Kelly and Li fails to teach, wherein accessing the dialog state for the first task is based on one or more task policies.
However, Lavallee discloses a system and method directed to task switching in dialogue processing (Abstract), wherein a dialogue state for a first task (pay bills) is accessed(the dialog state is acquired to be placed on task stack, Fig,8, 502; [0071 - 0074]) based on a task policy ((Pay bills has a lower priority than new transfer. Therefore, the first task can be interrupted, and the dialog state for the first task is accessed to be placed on the stack, [0067] [0069] [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination  of Kelly and Li in the same way that Lavallee’s invention has been improved to achieve the predictable results of further accessing the dialog state for the first task based on a task policy for the purpose of .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over  Kelly et al. (US 9,972,318) (“Kelly”) in view of Li et al. (US 10,880,384) (“Li”) and further in view of  Sinha (US 2016/0247110).
For claim 13, the combination of Kelly and Li fails to teach: determining, based on one or more of contextual information associated with the user or a policy associated with the first task, that the user needs to be reminded of the suspended task; and providing a notification reminding the user of the suspended first task.
However, Sinha discloses a system and method for providing reminders to complete tasks (Abstract) comprising determining, based on one or more contextual information associated with user  (likelihood of complete/incomplete tasks, [0021] [0022] [0024] [0025] [0028] [0030]), that a user needs to be reminded of an interrupted task ([0038]); and providing a notification reminding a user of an interrupted task ([0039 – 0044]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Kelly and Li the same way that Sinha’s invention has been improved to achieve the predictable the following predictable results for the purpose of increasing user satisfaction and productivity by enabling a user to complete unfinished/suspended tasks: determining, based on one or more of contextual information associated with the user or a policy associated with the first task, that the user needs to be reminded of the suspended task; and providing a notification reminding the user of the suspended first task.

Claim 14 is  rejected under 35 U.S.C. 103 as being unpatentable over  Kelly et al. (US 9,972,318) (“Kelly”) in view of Li et al. (US 10,880,384) (“Li”) and further in view of  James et al. (US 2008/0120616) (“James”).
For claim 14, the combination of Kelly and Li fails to teach, wherein the prompt comprises a summary of the first task, wherein the summary is generated based on the accessed dialog state.
However, James discloses a method for improving interactive task execution in a mobile system (Abstract), wherein a prompt comprises a summary of interrupted tasks ([0022]), wherein the summary is generated based on an interaction state (James, [0021] [0027] [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Kelly and Li in the same way that James’ invention has been improved to achieve the predictable results the prompt further comprising a summary of the first task, wherein the summary is generated based on the accessed dialog state for the purpose of providing a graceful mechanism for resuming tasks after an interruption (James, [0006]).

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over  Kelly et al. (US 9,972,318) (“Kelly”) in view of Li et al. (US 10,880,384) (“Li”) and further in view of  Yeom et al. (US 2017/0148307) (“Yeom”).
For claim 15, the combination of Kelly, Li and James fails to teach a natural language generation (NLG) module based on one or more language -template of language model.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the combined teachings of Kelly, Li and James with Yeom’s teachings so that a NLG module is coupled to the TTS module ( Kelly, column 16 lines 23 – 46) to generate text based on a one or more language models for the purpose of accurately converting text to speech.

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 9,972,318) (“Kelly”) in view of Li et al. (US 10,880,384) (“Li”), and further in view of  Ni et al. (US 2019/0103103) (“Ni”) and further in view of Gruber et al. (US 2015/0348551) (“Gruber”) and further in view of Nell et al. (US 2017/0357637) (“Nell”).
For claim 17, the combination of Kelly and Li fails to teach: generating a task-function based on the suspension and resuming of the first task, wherein the task-function comprises one or more default intents and one or more slot-values for one or more slots associated with the first task, respectively, and wherein the task-function is associated with a task alias; receiving a user call from the user, wherein the user call comprises the task alias; providing a summary of the task-function based on the default intents and the slot-values; and executing the first task based on the default intents and the slot-values upon receiving a confirmation from the user.
However, Ni disclose a system and method for generating shortcut commands to operate automated assistant (Abstract), wherein a task function is generated for a task (“get ready for movie night”) ([0040] [0051] [0052]), wherein the task-function comprises one or more default 
Additionally, Gruber discloses a method for executing a command (Abstract), wherein a summary of a task based on intents is provided to a user ([0282] [0284] [0285]).
Moreover, Nell discloses a method for operating an intelligent industrial assistant (Abstract), wherein actions corresponding to a user intent are performed based on receiving a confirmation from a user ([0283]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Kelly and Li in the same way that Gruber’s, Ni’s and Nell’s inventions have been improved to achieve the following predictable results for the purpose of enhancing the functionality of a device by enabling the device to recognize new commands (Ni, [0001] [0002] [0004]): generating a task-function based on tasks, including based  the suspension and resuming of the first task, wherein the task-function comprises one or more default intents and one or more slot-values for one or more slots associated with the first task, respectively, and wherein the task-function is associated with a task alias; receiving a user call from the user, wherein the user call comprises the task alias; providing a summary of the task-function based on the tasks which include default intents and the slot-values; and executing the first task based on the default intents and the slot-values upon receiving a confirmation from the user.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/Primary Examiner, Art Unit 2657